Citation Nr: 0508642	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for breast cancer.

4.  Entitlement to service connection for a thyroid 
disability, to include as due to undiagnosed illness.

5.  Entitlement to an earlier effective date for an award of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 until November 
1982 and again from December 1990 until April 1991.  Her 
records also indicate service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland.

In a February 2004 statement, the veteran requested a 
"reevaluation of (her) claim for PTSD."  The Board 
interprets such statement as a potential claim of entitlement 
to a higher initial rating for PTSD.  No such claim has been 
adjudicated as of this time.  As such, this matter is 
referred back to the RO for appropriate action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Following a review of the claims file, the Board finds that 
additional development is required prior to adjudication of 
this appeal.  Specifically, the veteran has identified 
several sources of records pertinent to her claims, to 
include treatment at Brooke Army Hospital in 1981 or 1982, 
and treatment at the Mac Hall Wyoming Park Medical Center in 
Baltimore during that same time frame.  (Transcript of 
2/11/05 Board Hearing (Tr.) at pages (pgs.) 6 and 7.)  Such 
treatment related to ankle problems claimed to have occurred 
during basic training at Fort Dix.  The veteran also reported 
a visit to sick call for bilateral knee complaints during her 
second tour of duty, in January 1991 or February 1991.  (Tr. 
at pgs. 9 and 10.)  None of the aforementioned documents have 
been associated with the claims file, nor is there an 
indication that efforts were made by the RO to obtain such 
records.

In addition to the records discussed above, the Board 
generally observes the absence of service medical records in 
the claims file.  While two folders are of record which 
concern National Guard duty, only one document, the veteran's 
April 1991 demobilization examination, covers a period of 
active duty.  There is no finding that such records were 
destroyed or are otherwise unavailable.  Therefore, 
additional efforts should be undertaken to procure such 
documents.   

Furthermore, at her February 2005 hearing before the 
undersigned, the veteran and her accredited representative 
provided testimony regarding a claim of entitlement to an 
earlier effective date for a grant of service connection for 
PTSD issued by the RO in April 2003.  Correspondence dated in 
May 2003 (a VA Form 9) claimed entitlement to an effective 
date earlier than that assigned by the RO.  The RO considered 
and denied the veteran's earlier effective date claim in a 
June 2003 rating decision. Then, in a February 2004 
communication, the veteran requested a "reevaluation of 
(her) claim for PTSD."  Such statement may fairly be 
construed as an intent to pursue an appeal as to the denial 
of an earlier effective date for that disability.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2004).  
In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the records department at 
Brooke Army Hospital and request any 
records of treatment of the veteran from 
1981 through 1982.  Similarly, contact 
the records department at the Mac Hall 
Wyoming Park Medical Center (also 
referred to by the veteran as Wyman Park) 
in Baltimore and request any records of 
the veteran during that same time frame.  
Any negative search should be clearly 
documented in the claims file.  

2.  Contact the appropriate authority in 
an attempt to acquire the veteran's 
service personnel records during her 
periods of active duty from June 1982 to 
November 1982 and from December 1990 to 
April 1991.  If such records are 
unavailable, official verification of 
such fact must be associated with the 
claims folder.  

3.  The RO should take appropriate 
action, including issuance of an SOC, on 
the earlier effective date appeal 
initiated by the veteran from the April 
2003 rating decision which granted 
service connection for PTSD, and awarded 
a 30 percent evaluation, effective from 
May 9, 2002.  The veteran and her 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

4.  Upon completion of the above, the RO 
must readjudicate the veteran's claims of 
entitlement to service connection for 
residuals of a right ankle injury, 
bilateral knee disability, breast cancer 
and a thyroid disability, considering all 
evidence received since issuance of the 
most recent Statement of the Case.  
Moreover, if the veteran perfects his 
appeal as to her claim of entitlement to 
an earlier effective date for the grant 
of service connection for PTSD, then such 
issue should be readjudicated as well.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


